989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin Leon GRIMM, Jr., Petitioner-Appellant,v.Mary Sue TERRY, Attorney General, Respondent-Appellee.
No. 92-7196.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 24, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-367)
Marvin Leon Grimm, Jr., Appellant Pro Se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Marvin Leon Grimm, Jr., a Virginia inmate, appeals the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988), and denying his motions for reconsideration, appointment of counsel, expansion of the record, and recusal of the district court judge.  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Grimm v. Terry, No. CA-92-367 (E.D. Va.  Sept. 18 and Oct. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED